Name: Commission Regulation (EC) No 1237/2003 of 10 July 2003 concerning tenders notified in response to the invitation to tender for the export of barley issued in Regulation (EC) No 936/2003
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  trade policy
 Date Published: nan

 Avis juridique important|32003R1237Commission Regulation (EC) No 1237/2003 of 10 July 2003 concerning tenders notified in response to the invitation to tender for the export of barley issued in Regulation (EC) No 936/2003 Official Journal L 173 , 11/07/2003 P. 0037 - 0037Commission Regulation (EC) No 1237/2003of 10 July 2003concerning tenders notified in response to the invitation to tender for the export of barley issued in Regulation (EC) No 936/2003THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1104/2003(2),Having regard to Commission Regulation (EC) No 1501/95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals(3), as last amended by Regulation (EC) No 1163/2002(4), as amended by Regulation (EC) No 1324/2002(5), and in particular Article 4 thereof,Whereas:(1) An invitation to tender for the refund for the export of barley to certain third countries was opened pursuant to Commission Regulation (EC) No 936/2003(6).(2) Article 7 of Regulation (EC) No 1501/95, allows the Commission to decide, in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92 and on the basis of the tenders notified, to make no award.(3) On the basis of the criteria laid down in Article 1 of Regulation (EC) No 1501/95 a maximum refund should not be fixed.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1No action shall be taken on the tenders notified from 4 to 10 July 2003 in response to the invitation to tender for the refund for the export of barley issued in Regulation (EC) No 936/2003.Article 2This Regulation shall enter into force on 11 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 July 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 158, 27.6.2003, p. 1.(3) OJ L 147, 30.6.1995, p. 7.(4) OJ L 170, 29.6.2002, p. 46.(5) OJ L 194, 23.7.2002, p. 26.(6) OJ L 127, 9.5.2002, p. 11.